DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Affidavit/Declaration Under 37 CFR 1.130
The declaration under 37 CFR 1.130(a) filed on 7/21/22 is sufficient to overcome the rejection of claims 1-20 based on the article “A Low Power, High Throughput, Fully Event-Based Stereo System” to Andreopoulos et al.  The declaration sufficiently shows that at least the disclosure of the article relied on in the rejection is by the inventors of the present application and therefore the article is considered disqualified as prior art under the 102(b)(1)(A) exception.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, and similarly independent claim 14, none of the prior art teach or fairly suggests the limitations of “receive the time series of spikes corresponding to the plurality of frames; accumulate the time series of spikes in a ring buffer, thereby creating a plurality of temporal scales; for each corresponding pair of frames from the first and second spiking input sensors, determining a mapping of pixels in one of the pair of frames to pixels in the other of the pair of frames based on similarity; based on the pixel mapping, determining a disparity map”, in combination with each other and in combination with the other limitations of the claim.  The prior art of US2014/0267606 to Lazar et al. (“Lazar”), for example, discloses a similar process of capturing a time series of spikes corresponding to pair of frames and using a neural circuit for stereoscopic vision.  However, Lazar does not teach or fairly suggest the combination of limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665